DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 1,0172,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the livestock animal feed comprising extruded feed particles having a fat content of at least about 45 percent by weight of the feed particles, the feed particles being porous, flowable and comprising a dry exterior surface, with the fat in the pores of the feed particles and a higher melting point fat as a coating the exterior surface of the particles.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Likuski et al (US 4,971,820) in view of Leyh, JR. (US 2003/0215547 A1) and Kanagaratnam et al (PALM-BASED TRANS FATTY ACID-FREE BUTTER OIL SUBSTITUTE).
The instant claim 1 has been amended to recites the following limitations:
A livestock animal feed comprising extruded particles with at least a high melting point fat and a total fat content of at least about 45 percent by weight of the feed,
the particles being porous and the high melting point fat being present in the pores of the particles and coating the exterior surface of the particles such that the particles are flowable and have a dry exterior surface, 
wherein the high melting point fat present in the pores of the particles and coating the exterior surface of the particles comprises palm stearin and has a melting temperature of at least 100°F.
In regard to claim 1, Likuski et al discloses:
Animal feed pallets such as fish feeds, dog and cat foods in pellet form and textured soya protein pellets, are prepared by a process in which edible liquid is added to the pellets and absorbed under conditions of reduced pressure. In this way, larger amounts of edible liquids such as lipids can be incorporated into the pellets without significant deterioration in other desirable properties of the pellets such as hardness and durability (Abstract).

In regard to claims 1 and 2, Likuski et al discloses that the animal feed pellet contains high levels of fat, i.e. more than 50% of the total weight:
When the pellets have been produced by a compacting-pelletizing process, their total lipid content can be increased to 20-35% of the total weight of the products, 

Likuski et al discloses the particles being porous and the pores of the pellets are filled with oil/fat:
The process of the invention appears to have the effect of withdrawing air from the pores of the pellets, thereby allowing greater penetration of lipids such as oils into the pores of the pellets. Accordingly, a more even uptake of lipid is achieved, without affecting the surface of the pellets. It allows greater quantities of lipid to be admitted to the pellets, even in comparison with the amounts which can be added by combination of pre-addition and post-addition to the pellets by prior art processes (Col.5 lines 38-50).

Likuski et al discloses incorporating fat on the surface of the pellet:
It was found that larger amounts of lard could be incorporated in the pellets by surface application and vacuum pressure, with retention of acceptable surface appearance, than in cases where vacuum pressure was not used (Example 6 Col. 11 lines 43-46).

Claim 1 further defines the high melting point fat as the fat that has a melting temperature of at least 100°F.
In regard to claims 1 and 3, in Example 6, Likuski et al discloses that lard has been melted at a temperature of 49°C:
Lard that had been melted at a temperature of 49.degree. C (Col 11 line 19).
49°C corresponds to 120.2° F. Therefore, according to the definition of high melting point provided in claim 1, Likuski et al discloses high melting fat, i.e. fat that was melted at 120.2° F, that has been incorporated both into pores and outer surface as a coating for animal feed pellets.

Further in regard to the fat concentration and melting temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the fat concentration and melting temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitations of the particles being flowable and having a dry exterior surface in claim 1, it is noted that Likuski et al. discloses discrete, free-flowing feed pellets having a surface structure that allows their packaging bulk without substantial coalescence or collapse (Col. 2 lines 57-63). 
Claim 1 further includes the limitation of the high melting point fat comprising palm stearin. It is noted that the newly added limitation implies that high melting point fat comprises palm stearin, but is not limited to palm stearin alone. 

[0040] The present coating composition contains from about 25 to about 100 weight %, more preferably between about 25 and 98 weight %, most preferably between about 50 and about 69 weight %, of at least one hydrogenated animal fat or hydrogenated vegetable oil. Without meaning to be bound by theory it is believed that the present composition offers a high energy nutritional benefit, since this is a relatively high level of hydrogenated fat or oil. It is believed that such high nutritional benefits are not available from conventional pet food or treat coatings. 
[0041] Also, compared to conventional coatings, hydrogenated fats and oils offer increased product stability. The composition of the present invention enrobes the pet food or pet treat in a shelf-stable, oxidation resistant, protective coating. It is believed that the coating is very unlikely to oxidize and become rancid. Surprisingly, it is believed that the present hydrogenated fat/oil-containing composition is unlikely to require the addition of anti-oxidant preservatives, even though such preservatives are normally a required ingredient in high fat pet foods.
[0044] A further advantage of the present hydrogenated fat/oil-containing composition is stability during processing. Since coated pet foods/treats according to the present invention need not be baked in an oven or dried in a drier, flavor volatiles often lost during high temperature baking and drying processes are bound and preserved in the coating of the present invention. Therefore, pet foods and treats basted or otherwise coated with coatings of the present invention will maintain color stability, flavor and appearance during shipping and storage. 
[0045] Hydrogenated fats and/or oils are relatively inexpensive. Since the majority of the ingredients in the preferred coating composition are inexpensive 

Further in regard to claim 1, Leyh, JR discloses hydrogenated fat obtained from palm ([0039]). Both references are directed to the incorporation of fat into animal/pet food products. Both references disclose high melting fats and coating of pet food particles with fat. Leyh, JR further discloses advantages of hydrogenated animal fat or hydrogenated vegetable oil coatings when applied to the pet food particles. One of ordinary skill in the art would have been motivated to modify Likuski et al in view of Leyh, JR. and to employ hydrogenated fats as source of fats in the coating of the animal feed particles for the reasons as suggested by Leyh, JR.:
--high nutritional benefits;
--increased product stability;
--shelf-stability;
--oxidation resistance;
--avoiding oxidation and rancidity;
--does not require the addition of anti-oxidant preservatives;
-- maintain color stability, flavor and appearance during shipping and storage;
-- cost effective.
As stated above, regarding the recitations of the particles being flowable and having a dry exterior surface in claim 1, it is noted that Likuski et al. discloses discrete, free-flowing feed pellets having a surface structure that allows their packaging bulk without substantial coalescence or collapse (Col. 2 lines 57-63). Application of coating as disclosed by Leyh, JR for the reasons as stated above will further result in in dry exterior coating and flowability of feed particles.
present in the pores of the particles and coating the exterior surface of the particles comprises palm stearin and has a melting temperature of at least 100°F”. Hence, claim 1 now requires fat comprising palm stearin both in the in the pores of the particles and in the coating of the exterior surface of the particles.
Kanagaratnam et al discloses substitution of animal fats with the solid fractions of palm oil. Kanagaratnam et al discloses that “[f]ats of animal origin contain cholesterol as the major sterol, which is normally considered to be of negative value in the diet”:
BOS is formulated mainly from combinations of animal fats (tallow or lard) and hydrogenated oils. Fats of animal origin contain cholesterol as the major sterol, which is normally considered to be of negative value in the diet (Jee, 2002). Similarly, partially hydrogenated fats contain trans fatty acids (TFA) which are associated with adverse health effects. TFA have an adverse effect on blood lipoproteins (cholesterol) and have been shown to increase the risk of heart disease. TFA increase the risk of elevating LDL-cholesterol (the bad lipoproteins) and reducing HDL-cholesterol (the good lipoprotein). This increases the risk of cardiovascular disease (Mozaffarian et al., 2006). Currently, food manufacturers and retailers are systematically removing partially hydrogenated fats from their products. Solid fractions from palm oil are free from cholesterol and TFA, hence are suitable choices for the replacement of animal fats and partially hydrogenated fats in the formulation of BOS (page1).

Kanagaratnam et al discloses that suitable palm product substitute with a high melting point is palm stearin (see table 3). Kanagaratnam et al also discloses that natural palm-based fractions can successfully replace animal fats thus providing a healthier fat ingredient(see Conclusion section on page 3).
As stated above, Likuski et al discloses high melting fat, i.e. fat that was melted at 120.2° F, that has been incorporated both into pores and outer surface as a coating for animal feed pellets. Leyh, JR discloses hydrogenated fat obtained from palm ([0039]). Leyh, JR further 
In regard to claim 6, it is noted that lard contains Vitamin D.
In regard to claim 7, Likuski et al discloses “adjusting the quantity of expansible materials in the mix, for example starch” (Col. 5 lines 9-10).
In regard to claim 8, Likuski et al discloses textured soya protein pellets (Abstract). Likuski et al discloses the pet foods had calculated protein contents near 30% (Example 6).
In regard to claim 9, Leyh, JR discloses a mixture of at least two fats:
[0066] a) subjecting the base pet treat or particulate pet food to a liquefied coating composition comprising at least about 25 weight % of hydrogenated animal fat and/or hydrogenated vegetable oil having a melting point between about 100 and about 160 degrees Fahrenheit, thereby forming a surface coating of such liquefied coating composition on the pet food or pet treat..

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, it is noted that Likuski et al. is not relied upon as  a teaching of palm stearin. Leyh, JR discloses a “composition for coating a pet treat or a particulate pet food includes: (a) from about 25 to about 100 weight % of edible hydrogenated 
--high nutritional benefits;
--increased product stability;
--shelf-stability;
--oxidation resistance;
--avoiding oxidation and rancidity;
--does not require the addition of anti-oxidant preservatives;
-- maintain color stability, flavor and appearance during shipping and storage;
-- cost effective.

In response to Applicant’s arguments regarding the limitation of fat comprising palm stearin both in the in the pores of the particles and in the coating of the exterior surface of the particles, it is noted that claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Likuski et al (US 4,971,820) in view of Leyh, JR. (US 2003/0215547 A1) and Kanagaratnam et al (PALM-BASED TRANS FATTY ACID-FREE BUTTER OIL SUBSTITUTE). Kanagaratnam et al discloses substitution of animal fats with the solid fractions of palm oil. Kanagaratnam et al discloses that “[f]ats of animal origin contain cholesterol as the major sterol, which is normally considered to be of negative value in the diet”:


Kanagaratnam et al discloses that suitable palm product substitute with a high melting point is palm stearin (see table 3). Kanagaratnam et al also discloses that natural palm-based fractions can successfully replace animal fats thus providing a healthier fat ingredient(see Conclusion section on page 3).
As stated above, Likuski et al discloses high melting fat, i.e. fat that was melted at 120.2° F, that has been incorporated both into pores and outer surface as a coating for animal feed pellets. Leyh, JR discloses hydrogenated fat obtained from palm ([0039]). Leyh, JR further discloses advantages of hydrogenated fat obtained from palm as a coating when applied to the pet food particles. Kanagaratnam et al also discloses that natural palm-based fractions can successfully replace animal fats thus providing a healthier fat ingredient. Therefore, one of ordinary skill in the art would have been motivated to modify Likuski et al and to substitute animal fat present in the pores of the particles with palm stearin as suggested by Kanagaratnam et al in order to obtain a healthier product containing healthier fat ingredient. Kanagaratnam et al discloses that animal fat contains cholesterol that has multiple negative health effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791